DETAILED ACTION
 
Papers filed on 12/20/2019 have been received.   The Information Disclosure Statement has been considered on the merits.   Claims 1-21 have been canceled and claims 22-41 are present for examination.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 
The disclosure is objected to because of the following informalities:  
At paragraph 026, line 1, the word “Smith” should be –Schmitt--.
At paragraph 029, line 3, the reference “110” should be –100--.   
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-24, 27, 29-32 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-34 and 36-38 of copending Application No. US 2021/0327526 A1. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claim 22, Troia ‘526 teaches a detector (see claim 29 of Troia ‘526), comprising: a comparator receiving on a voltage input a voltage value to be detected (see claim 29); a digital to analog converter coupled to a reference voltage potential and having an output connected to another input of the comparator (see claim 29); and a Finite State Machine receiving an output of the comparator and producing digital outputs for inputs of a memory controller (see claim 29).  

Regarding claim 24, Troia ‘526 teaches the detector of claim 23, wherein the Finite State Machine is configured to issue a selection signal for enabling the multiplexer (see claim 31 of Troia ‘526).  
Regarding claim 27, Troia ‘526 teaches the detector of claim 22, wherein the voltage value to be detected is applied to an inverting input of the comparator (see claim 32 of Troia ‘526).  
Regarding claim 29, Troia ‘526 teaches the detector of claim 22 further comprising a current to voltage converter receiving as input a current value to be detected and having an output connected to the Finite State Machine (see claim 33 of Troia ‘526).  
Regarding claim 30, Troia ‘526 teaches the detector of claim 29, wherein the current to voltage converter includes a current mirror (see claim 34 of Troia ‘526).  
Regarding claim 31, Troia ‘526 teaches a detector, comprising: a digital to analog converter coupled to a reference voltage potential and having an output connected to a transistor of a current to voltage converter, the current to voltage converter configured to receive as input a current value to be detected; and a Finite State Machine receiving the output of the current to voltage converter and producing digital outputs for the inputs of a memory controller (see claim 36 of Troia ‘526).  

Regarding claim 34, Troia ‘526 teaches the detector of claim 31, wherein the operation of the Finite State Machine is scheduled by a clock signal of the memory component (see claim 38 of Troia ‘526).  
Allowable Subject Matter
Claims 40 and 41 are allowed.
Claims 25-26, 28, 33, 35-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest  the detector of claim 22, wherein the operation of the Finite State Machine is scheduled by a clock signal of the memory component.   The prior art of record also fails to teach or suggest the detector of claim 22, wherein the Finite State Machine is configured to emit a Time-out signal at the end of the measure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/17/2021

/SON L MAI/Primary Examiner, Art Unit 2827